PER CURIAM.
Order, so far as appealed fron, reversed, with $10 costs and disbursemelltg. An issue having been raised by the an8wer 0f the defendants the people of the state of New York, such issue became triable according to the provisions of the Code of Civil Procedure and the general rules of practice. The defendants the people of the state of New York were 6ntitied to the notice of trial providg(j ^y the Code of Civil Procedure, and the aetion should be placed upon the calendar of ^ gpecjai Term for the trial of issues of fact n(j iaw ' 1